DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (WO 2019/075105 A1) in view of Iritani (JP 2005312272 A).
As to claim 1, Bradshaw shows (FIG. 2 and 7) A hybrid cooling system (liquid and vapor para[0021]) for a hermetic motor (para[0002]), comprising: 
an annular cavity 107 in a motor housing 60, the annular cavity 107 configured to receive a refrigerant flow from a main refrigerant circuit (para[0022]); 
at least one annulus 76,80 in the motor housing 60, the at least one annulus 76,80 configured to receive a liquid flow from the main refrigerant circuit; 
a sleeve 90 disposed within the motor housing 60 adjacent to the annular cavity 107 and the at least one annulus 76,80, wherein at least one radial opening 153 is defined through the sleeve 90 and in fluid communication with the annular cavity 107; 
a stator 62 at least partially surrounded by the sleeve 90; 
a gap 156 defined between the stator 62 and a rotor 64 of the hermetic motor; 
a vent slot 150 of the stator 62 configured to receive the refrigerant flow from the annular cavity 107 through the at least one radial opening 153 of the sleeve 90 and direct the refrigerant flow to the gap 156 (para[0022],[0034],[0035]); and 
an exit path 84 in the motor housing 60 configured to direct an evaporated vapor flow, generated from the liquid flow contacting the stator 62, and the vapor flow out of the motor housing 60 (para[0021]).
Bradshaw does not show:
the annular cavity configured to receive a vapor flow; and
the vent slot of the stator configured to receive the vapor flow from the annular cavity and direct the vapor flow to the gap.
Iritani shows (FIG. 2):
the gas pipe 36 configured to receive a vapor flow; and
the gas passage 38 of the stator 22 configured to receive the vapor flow from the gas pipe 36 and direct the vapor flow to the gap 40 (vapor is a gas para [0036],[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Bradshaw to have:
the annular cavity 107 configured to receive a vapor flow; and
the vent slot 150 of the stator 62 configured to receive the vapor flow from the annular cavity 107 and direct the vapor flow to the gap 156
as taught by Iritani, for the advantageous benefit of the vapor flow has less fluid resistance to hinder the rotation of the rotor 64 than a liquid refrigerant or a two phase refrigerant which is preferable for high motor rotation speed as taught by Iritani (para [0038]).
As to claim 2/1, Bradshaw in view of Iritani was discussed above with respect to claim 1 and Bradshaw further shows (FIG. 2 as modified above) the motor housing 60 comprises a main cavity 83 configured to receive the vapor flow from the gap 156 and receive the evaporated vapor flow, and wherein the motor housing 60 comprises a vent 84 configured to direct the vapor flow and the evaporated vapor flow to a compressor 12 of the main refrigerant circuit (para[0021]).
As to claim 3/2/1, Bradshaw in view of Iritani was discussed above with respect to claim 1 except for the vapor flow is configured to mix with the evaporated vapor flow in the main cavity after the vapor flow exits the gap.
Iritani shows (FIG. 2) the vapor flow is configured to mix with the evaporated vapor flow in the main cavity (inside casing 21) after the vapor flow exits the gap 40 (both the gas refrigerant and the liquid refrigerant exit through the same discharge pipe 20 from the casing 21 para [0036],[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Bradshaw in view of Iritani to have the vapor flow is configured to mix with the evaporated vapor flow in the main cavity 83 after the vapor flow exits the gap 156 as taught by Iritani, for the advantageous benefit of the vapor flow has less fluid resistance to hinder the rotation of the rotor 64 than a liquid refrigerant or a two phase refrigerant which is preferable for high motor rotation speed as taught by Iritani (para [0038]).
As to claim 4/1, Bradshaw in view of Iritani was discussed above with respect to claim 1 and Bradshaw further shows (FIG. 2) the evaporated vapor flow is configured to traverse a full length of the gap 156 defined between an upstream and a downstream end of the gap 156 (refrigerant that evaporates is free to traverse the interior of the housing 60 para[0021],[0034],[0035]) 
Bradshaw does not show the vapor flow is configured to traverse a partial length of the gap defined between the vent slot and the downstream end of the gap.
Iritani shows (FIG. 2) the vapor flow is configured to traverse a partial length of the gap 40 defined between the gas passage 38 and the downstream end of the gap 40 (the middle gas passage 38 discharging to the gap 40 is between the ends of the stator 22 para [0036],[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Bradshaw in view of Iritani to have the vapor flow is configured to traverse a partial length of the gap 156 defined between the vent slot 150 and the downstream end of the gap 156 as taught by Iritani, for the advantageous benefit of the vapor flow has less fluid resistance to hinder the rotation of the rotor 64 than a liquid refrigerant or a two phase refrigerant which is preferable for high motor rotation speed as taught by Iritani (para [0038]).
As to claim 5/1, Bradshaw in view of Iritani was discussed above with respect to claim 1 and Bradshaw further shows (FIG. 2) the at least one annulus 76,80 of the motor housing 60 comprises: 
a first annulus 76 at least partially surrounding a first axial end of the sleeve 90 and configured to direct a first liquid flow of the liquid flow through the first axial end of the sleeve 90 and to a first end of the stator 62, wherein the first end of the stator 62 is configured to evaporate the first liquid flow into a first evaporated vapor flow of the evaporated vapor flow; and 
a second annulus 80 at least partially surrounding a second axial end of the sleeve 90 and configured to direct a second liquid flow of the liquid flow through the second axial end of the sleeve 90 and to a second end of the stator 62, wherein the second end of the stator 62 is configured to evaporate the second liquid flow into a second evaporated vapor flow of the evaporated vapor flow (para[0021]).
As to claim 6/5/1, Bradshaw in view of Iritani was discussed above with respect to claim 5 and Bradshaw further shows (FIG. 1) the first liquid flow and the second liquid flow are directed to the motor housing 60 from a three-way valve 26 disposed directly downstream of a condenser 18 of the main refrigerant circuit (para[0019]).
As to claim 7/1, Bradshaw in view of Iritani was discussed above with respect to claim 1 except for the vapor flow is directed to the motor housing from a condenser of the main refrigerant circuit.
Iritani shows (FIG. 2) the vapor flow is directed to the motor housing 21 from a condenser 29 of the main refrigerant circuit (gas-liquid separator 29 condenses the refrigerant para [0036],[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Bradshaw to have the vapor flow is directed to the motor housing 60 from a condenser 18 of the main refrigerant circuit as taught by Iritani, for the advantageous benefit of providing the vapor flow to the motor housing 60 because the vapor flow has less fluid resistance to hinder the rotation of the rotor 64 than a liquid refrigerant or a two phase refrigerant which is preferable for high motor rotation speed as taught by Iritani (para [0038]).
As to claim 9/1, Bradshaw in view of Iritani was discussed above with respect to claim 1 and Bradshaw further shows (FIG. 7) the at least one radial opening 153 defined through the sleeve 90 comprises a plurality of radial openings 153 (para[0034]). 
Bradshaw does not show the stator comprises a plurality of vent slots that include the vent slot, and wherein the plurality of vent slots are aligned with the plurality of radial openings to enable respective portions of the vapor flow to enter the gap through a corresponding radial opening of the plurality of radial openings and a corresponding vent slot of the plurality of vent slots.
Iritani shows (FIG. 2) the stator 22 comprises a plurality of gas passages 38 that include the gas passage 38 , and wherein the plurality of gas passages 38 are aligned with a plurality of radial openings (in the housing 21) to enable respective portions of the vapor flow to enter the gap 40 through a corresponding radial opening of the plurality of radial openings and a corresponding gas passage 38 of the plurality of gas passages 38 (para [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Bradshaw in view of Iritani to have the stator 62 comprises a plurality of vent slots 150 that include the vent slot 150, and wherein the plurality of vent slots 150 are aligned with the plurality of radial openings 153 to enable respective portions of the vapor flow to enter the gap 156 through a corresponding radial opening of the plurality of radial openings and a corresponding vent slot 150 of the plurality of vent slots 150 as taught by Iritani, for the advantageous benefits of the vapor flow has less fluid resistance to hinder the rotation of the rotor 64 than a liquid refrigerant or a two phase refrigerant which is preferable for high motor rotation speed as taught by Iritani (para [0038]), and broadly distributing the vapor flow to improve the cooling.
As to claim 10/1, Bradshaw in view of Iritani was discussed above with respect to claim 1 and Bradshaw further shows (FIG. 7) the annular cavity 107 extends around a full circumference of the sleeve 90 to enable the vapor flow to transfer heat with the motor housing 62 and the full circumference of the sleeve 90 (the sleeve 90 is annular and the path 107 is between the sleeve 90 and the housing 60; the annular cavity 107 is capable of performing the claimed function, para[0022]).

As to claim 11, Bradshaw shows (FIG. 2 and 7) A hermetic motor 14 (para[0002]) for a compressor of a heating, ventilating, air conditioning, and refrigeration (HVAC&R) system (para[0017]:1-4), comprising: 
a stator 62 configured to cause rotation of a rotor 64 that drives the compressor (para[0017]:1-4; para[0020]:3-5), wherein a vent slot 150 is defined through a central portion of the stator 62 to fluidly couple a radially outward surface of the stator 62 to an annular gap 156 defined between the stator 62 and the rotor 64; 
a sleeve 90 circumferentially surrounding a portion of the radially outward surface of the stator 62; and 
a motor housing 60 disposed around the stator 62 and the sleeve 90, wherein the motor housing 60 defines: 
a first annulus 76 and a second annulus 80 each adjacent to the sleeve 90, wherein the first annulus 76 and the second annulus 80 are each configured to direct a respective liquid flow through the sleeve 90 to the stator 62 (para[0021]); and 
an annular chamber 107 adjacent to the sleeve 90, wherein the annular chamber 107 is axially positioned between the first annulus 76 and the second annulus 80, and wherein the annular chamber 107 is configured to direct a refrigerant flow from the annular chamber 107, through the sleeve 90 and the vent slot 150, and into the annular gap 156 (para [0022],[0034],[0035]).
Bradshaw does not show the annular chamber is configured to direct a vapor flow from the annular chamber, through the sleeve and the vent slot, and into the annular gap.
Iritani shows (FIG. 2) the gas pipe 36 configured to direct a vapor flow from the gas pipe 36 to the gas passage 38, and into the annular gap 40 (vapor is a gas para [0036],[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Bradshaw to have the annular chamber 107 is configured to direct a vapor flow from the annular chamber 107, through the sleeve 90 and the vent slot 150, and into the annular gap 156 as taught by Iritani, for the advantageous benefit of the vapor flow has less fluid resistance to hinder the rotation of the rotor 64 than a liquid refrigerant or a two phase refrigerant which is preferable for high motor rotation speed as taught by Iritani (para [0038]).
As to claim 12/11, Bradshaw in view of Iritani was discussed above with respect to claim 11 and Bradshaw further shows (as modified FIG. 7) the sleeve 90 comprises at least one radial opening 153 defined through a main body of the sleeve 90 and radially centered with the vent slot 150 to enable the vapor flow to travel through the sleeve 90 (para[0034]).
As to claim 13/11, Bradshaw in view of Iritani was discussed above with respect to claim 11 and Bradshaw further shows (FIG. 1, 2 and 7) the motor housing 60 is configured to receive the vapor flow from a top portion of a condenser 18 of a main refrigerant circuit of the HVAC&R system, and wherein the motor housing 60 is configured to receive the respective liquid flow of the first annulus 76 and the second annulus 80 from a discharge portion of the condenser 18 (the motor housing 60 is configured to receive both vapor and liquid refrigerant from the condenser 18).
As to claim 14/11, Bradshaw in view of Iritani was discussed above with respect to claim 11 and Bradshaw further shows (FIG. 4) the sleeve 90 comprises a first radial opening 120 and a second radial opening 120 defined through a main body of the sleeve 90, wherein the first radial opening 120 is radially aligned with a first end portion of the stator 62 to enable the respective liquid flow of the first annulus 76 to travel through the sleeve 90 to the first end portion of the stator 62, and wherein the second radial opening 120 is radially aligned with a second end portion of the stator 62 to enable the respective liquid flow of the second annulus 80 to travel through the sleeve 90 to the second end portion of the stator 62 (plurality of openings 120 direct refrigerant to stator from each annulus 76,80 para[0027],[0028]).
As to claim 15/14/11, Bradshaw in view of Iritani was discussed above with respect to claim 14 and Bradshaw further shows (as modified FIG. 2) the motor housing 60 is configured to direct the respective liquid flow of the second annulus 80 to the stator 62, such that the respective liquid flow of the second annulus 80 evaporates into an evaporated vapor flow, and wherein the stator 62 is configured to direct the evaporated vapor flow to mix with the vapor flow along the annular gap 156 (the stator 62 is capable of performing the claimed function para[0021]).
As to claim 16/11, Bradshaw in view of Iritani was discussed above with respect to claim 14 and Bradshaw further shows (as modified FIG. 1 and 2) the motor housing 60 is configured to direct the respective liquid flow of the first annulus 76 and the second annulus 80 to the stator 62, such that the respective liquid flow of the first annulus 76 and the second annulus 80 evaporates into an evaporated vapor flow, and wherein the motor housing 60 defines a vent 84 configured to direct the evaporated vapor flow and the vapor flow from the motor housing 60 and toward an evaporator 22 of the HVAC&R system (para[0021]).
As to claim 17/16/11, Bradshaw in view of Iritani was discussed above with respect to claim 16 and Bradshaw further shows (as modified FIG. 1 and 2) the vent 84 is configured to direct the evaporated vapor flow and the vapor flow from the motor housing 60 based on a pressure difference between the motor housing 60 and the evaporator 22 (para[0021], the vent 84 is capable of performing the claimed function).
As to claim 18, Bradshaw shows (FIG. 1, 2 and 7) A heating, ventilating, air conditioning, and refrigeration (HVAC&R) system (para[0017]:1-4), comprising: 
a main refrigerant circuit comprising a compressor 12, a condenser 18, an expansion device 20, and an evaporator 22 coupled in series, wherein a high pressure side of the main refrigerant circuit is defined between an outlet of the compressor 12 and an inlet of the expansion device 20 (para[0017],[0018]); 
a motor 14 configured to drive the compressor 12 (para[0017]:1-4, para[0020]:3-5); and 
a hybrid cooling system (liquid and vapor para[0021]), comprising: 
a cooling refrigerant circuit 24 configured to direct a refrigerant flow from the high pressure side of the main refrigerant circuit to the hermetic motor 14 (para[0002]), direct a liquid flow from the condenser 18 to the hermetic motor 14, and direct warmed refrigerant from the motor 14 to the evaporator 22 (para[0019],[0021]); and 
a housing 60 of the motor 14 defining a first annulus 76, a second annulus 80, and an annular chamber 107 axially positioned between the first annulus 76 and the second annulus 80, wherein the first annulus 76 and the second annulus 80 are each configured to receive the liquid flow from the cooling refrigerant circuit 24 and direct the liquid flow to a stator 62 of the hermetic motor 14, and wherein the annular chamber 107 is configured to receive the refrigerant flow from the cooling refrigerant circuit 24 and direct the refrigerant flow to a gap 156 between the stator 62 and a rotor 64 of the hermetic motor 14 (para [0022],[0034],[0035]).
Bradshaw does not show:
a cooling refrigerant circuit configured to direct a vapor flow to the hermetic motor; and
the annular chamber is configured to receive the vapor flow from the cooling refrigerant circuit and direct the vapor flow to a gap between the stator and a rotor of the hermetic motor.
Iritani shows (FIG. 2):
an extraction pipe 18 configured to direct a vapor flow to the motor A;
the gas pipe 36 is configured to receive the vapor flow from the extraction pipe 18 and direct the vapor flow to a gap 40 between the stator 22 and the rotor 24 of the motor A (vapor is a gas para [0036],[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Bradshaw to have: 
a cooling refrigerant circuit 24 configured to direct a vapor flow to the hermetic motor 14; and
the annular chamber 107 is configured to receive the vapor flow from the cooling refrigerant circuit 24 and direct the vapor flow to a gap 156 between the stator 62 and a rotor 64 of the hermetic motor 14
as taught by Iritani, for the advantageous benefit of the vapor flow has less fluid resistance to hinder the rotation of the rotor 64 than a liquid refrigerant or a two phase refrigerant which is preferable for high motor rotation speed as taught by Iritani (para [0038]).
As to claim 19/18, Bradshaw in view of Iritani was discussed above with respect to claim 18 and Bradshaw further shows (FIG. 2 and 7) the hybrid cooling system comprises the stator 62 and a sleeve 90 disposed around at least a portion of the stator 62 adjacent to the annular chamber 107, wherein the sleeve 90 defines a plurality of radial holes 153, and wherein the at least a portion of the stator 62 defines a vent slot 150 extending between the plurality of radial holes 153 and the gap 156 to enable the vapor flow to travel from the annular chamber 107 to the gap 156  (para[0022],[0034],[0035]).
Bradshaw does not show a plurality of vent slots.
Iritani shows (FIG. 2) a plurality of gas passages 38 (para [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Bradshaw in view of Iritani to have a plurality of vent slots 150 as taught by Iritani, for the advantageous benefits of the vapor flow has less fluid resistance to hinder the rotation of the rotor 64 than a liquid refrigerant or a two phase refrigerant which is preferable for high motor rotation speed as taught by Iritani (para [0038]), and broadly distributing the vapor flow to improve the cooling.
As to claim 20/18, Bradshaw in view of Iritani was discussed above with respect to claim 18 and Bradshaw further shows (FIG. 1) the high pressure side of the main refrigerant circuit comprises a top portion of the condenser 18, a discharge portion of the compressor 12, or a flash tank economizer of the main refrigerant circuit that is disposed between the condenser and the expansion device (para[0017]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (WO 2019/075105 A1) in view of Iritani (JP 2005312272 A) and Kobayashi et al. (US 2018/0073521, hereinafter Kobayashi of record).
As to claim 8/1, Bradshaw in view of Iritani was discussed above with respect to claim 1 except for the vapor flow is directed to the motor housing from a discharge portion of a compressor of the main refrigerant circuit.
Kobayashi shows (FIG. 1) the gas refrigerant flow is directed to the motor housing 14 from a discharge portion of a compressor 1 of the main refrigerant circuit (para[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Bradshaw in view of Iritani to have the vapor flow is directed to the motor housing 60 from a discharge portion of a compressor of the main refrigerant circuit as taught by Kobayashi, for the advantageous benefit of sufficiently cooling the motor as taught by Kobayashi (para [0046]:1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Aota (JP 2007244067 A) shows a cooling structure in an electric motor; and
Crissman et al. (US-20200240677-A1) shows a similar system for cooling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT E MATES/Examiner, Art Unit 2832        


 /TULSIDAS C PATEL/ Supervisory Patent Examiner, Art Unit 2832